DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 6/30/22:
Claims 175 - 195 are pending in the application.  
Claims 175 and 194 are amended.  
Claim 195 is newly added.  
The rejection under 35 U.S.C. 112 (b) is withdrawn due to amendment.  


Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 6/30/22, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 175 - 195 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claims 175 and 195, the prior art of record does not teach or suggest a polymerizable coatings as claimed.  

The closest prior art of record is believed to be US 20130341811 to Alli et al. hereinafter “Alli”, US 4197266 to Clark, hereinafter “Clark” is incorporated by reference into Alli [0012].  Alli is directed to contact lenses having increased comfort [0003].  

Alli teaches a series of compositions in Table 7 comprising 40% of a mono methacrylate, mono butyl terminated silicone (OH-PDMS), 2% of a diacrylate terminated PDMS (ac PDMS 1000, additional crosslinker), 18.25 % of HEMA (additional crosslinker), 0.5% of TEGDMA (crosslinker), 10 % of PVP K90 (high molecular weight component, K90 = 90,000 molecular weight) and 0.25% initiator (photoinitiator, Irgacure 819). The lens composition is dispensed in a mold glass (substrate). This is a substrate which has polar (silanol) groups on the surface. The crosslinker and additional crosslinkers materials have different polarities. The diacrylate terminated silicone is essentially non-polar and HEMA / TEGDMA will have some polarity due to the carbonyl and hydroxy groups. These differences in polarity can lead to phase separation (stratification). These crosslinkers have different molecular structures (different). The high molecular weight PVP will be entrapped within the reactive (crosslinking) materials. The crosslinker, TEGDMA is used at 0.5%.

Alli is silent as to the coating having a polar characteristic which varies throughout the coating gradually having more hydrophilic properties on the surface and more hydrophobic at the substrate surface.  Regarding independent claim 195, Alli is silent as to the coating providing covalent bonds to the substrate.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



PAS										7/15/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759